PER CURIAM.
The judgment appealed from, as specified in appellant’s notice of appeal, was entered on December 2, 1977. A timely after-trial motion was filed and the date of disposition of the motion was March 14, 1978. The notice of appeal was filed on March 27, 1978. This court has no jurisdiction because the notice of appeal was not timely filed. Rules 81.04 and 81.05, V.A. M.R.
Respondent’s unanswered motion to dismiss, predicated upon the untimeliness of the filing of the notice of appeal, is granted.
Appeal dismissed.